Citation Nr: 1131988	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  08-19 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for residuals of a right eye injury.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from June 1957 to November 1960.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, inter alia, denied service connection for residuals of a right eye injury, corneal abrasions.  

In connection with his appeal, the appellant requested and was scheduled for a hearing before a Veterans Law Judge at the RO.  In March 2011, however, the appellant withdrew his hearing request and asked that the Board proceed with consideration of his appeal based on the evidence of record.  

In May 2011, the Board remanded the matter for additional evidentiary development.  A review of the record shows that the RO has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  Neither the appellant nor his representative has argued otherwise.  

In August 2011, the appellant submitted additional evidence directly to the Board, along with a written waiver of initial RO review of this evidence.  38 C.F.R. § 20.1304 (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The most probative establishes that the appellant's current right eye disability is not causally related to an in-service right eye injury.  



CONCLUSION OF LAW

A right eye disability was not incurred in service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a July 2006 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010).  The July 2006 letter included the additional notification requirements imposed by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The appellant's service treatment records are on file, as are all available post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2010).  In that regard, the Board notes that pursuant to its May 2011 remand instructions, the RO sent the appellant a letter and asked him to return a completed authorization form to enable VA to obtain records from Dr. Shaw at Kaiser Permanente.  The appellant did not respond.  The Board finds that VA therefore has no further duty to the appellant with respect to these records.  See 38 C.F.R. § 3.159(c)(2),(3) (2010) (discussing a claimant's obligation to provide VA with enough information to identify and locate existing records and to authorize the release of these records in a form acceptable to the custodian); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that VA's duty to assist "is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  In any event, the Board notes that the record on appeal does contain records from Kaiser Permanente but such records are negative for notations of an eye disability.  

The appellant has also been afforded VA medical examinations in connection with his claim, most recently in June 2011.  38 C.F.R. § 3.159(c) (4) (2010).  The Board finds that the opinions obtained are adequate.  The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the appellant nor his representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2010).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.


Background

The appellant's service treatment records show that in May 1960, he sought treatment after he was hit in the right eye by a piece of rope.  Examination showed a superficial abrasions on the cornea.  The appellant was treated with topical ointments and dressing.  On follow-up examination the next day, the corneal lesions showed good improvement.  Two days later, the appellant's corneal abrasions were noted to be healed.  

At his October 1960 military separation medical examination, the appellant's eyes were normal on clinical evaluation.  His uncorrected visual acuity was 20/20.  His intraocular tension was also noted to be normal as were tests for heterophoria and color vision.  

In May 2006, the appellant submitted an original application for VA compensation benefits, seeking service connection for residuals of a right eye injury.  In an August 2006 statement, the appellant indicated that he had sustained an eye injury in service.  He indicated that as a result of that in-service injury, it was his belief that he now required glasses and experienced intermittent bleeding in his right eye.

In support of his claim, the RO obtained post-service clinical records showing, in pertinent part, that in March 1964, the appellant was treated for a left corneal abrasion.  No complaints or abnormalities pertaining to the right eye were recorded.  In 1998, the appellant underwent a physical examination during which his uncorrected visual acuity was noted to be 20/100, corrected to 20/25+ on the right and 20/25 on the left.  No other abnormalities were noted.  In October 2000, the appellant sought treatment for redness in his right eye for the past day.  The diagnosis was right subconjunctival hemorrhage and the appellant was given reassurance.  

In connection with his claim, the appellant was afforded a VA medical examination in January 2009.  He recalled that in 1959, he had had a foreign body removed from his right eye.  He indicated that he had no current complaints with respect to his vision.  He also recalled that he had had a stye removed from his eye approximately one year prior, but did not recall specifics.  In reviewing the claims folder, the examiner noted that the appellant had had two corneal abrasions in the right eye in April 1960 which resolved two days later.  He also noted that the appellant had been treated in October 2000 for a subconjunctival hemorrhage.  On physical examination, the examiner noted that the appellant exhibited mild blepharitis, meibomian glands dysfunction, and a compound hypertrophic astigmatism/presbyopia.  With regard to the appellant's in-service eye injury, the examiner noted that he had sustained two corneal abrasions of the right eye in April 1960, and that resolution of that injury occurred two days later.  The examiner also noted that after service, in October 2000, the appellant had been treated for a subconjunctival hemorrhage in the right eye.  The examiner explained that subconjunctival hemorrhages were very common and resolved without treatment.  He further noted that the appellant's in-service corneal abrasions had resolved without scarring.  

The appellant again underwent VA medical examination in June 2011.  He again reported that in 1959, he had had a foreign body removed from his right eye, a piece of steel.  He indicated that he had no current complaints with respect to his vision.  The appellant recalled hat he had undergone an eyelid lift three years prior and had stayed in the hospital for five hours.  He also recalled that he had had a stye removed from his eye a long time ago, but was unable to recall specifics.  On physical examination, the examiner noted that the appellant exhibited mild blepharitis, meibomian glands dysfunction, and a compound hypertrophic astigmatism/presbyopia.  He also suspected that the appellant had glaucoma secondary to a large cup disc ratio.  After examining the appellant and reviewing the claims folder, the examiner concluded that the appellant's current eye disability was not due to the in-service corneal abrasions.  He explained that the appellant's corneal abrasions had resolved entirely without any scarring.  


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

The appellant contends that his current right eye disability, manifested by decreased visual acuity and intermittent bleeding, is causally related to right eye injuries he sustained during his period of active service.  

As discussed in detail above, the appellant's service treatment records do, indeed, document that he sustained superficial corneal abrasions in May 1960.  The appellant has also recalled being treated for a foreign body in his right eye in 1959.  

That the appellant sustained a right eye injury during service, however, is not enough.  Rather, to warrant service connection, the evidence must show that the appellant developed a chronic disability as a result of the in-service injury or injuries.  38 C.F.R. § 3.303.  In this case, there is no such evidence.  

Again, the appellant's service treatment records do not document a chronic right eye disability.  Rather, his corneal abrasions were noted to have resolved without residual disability and no other chronic eye disability was present during active service.  In that regard, at his October 1960 military separation medical examination, the appellant's eyes were examined and determined to be normal.  Additionally, his uncorrected visual acuity was normal at that time, 20/20.  

The post-service record on appeal is similarly negative for complaints or findings of a chronic right eye disability for many years after service separation.  The first notation of a chronic eye disability in the evidence of record is not until 2009, decades after service separation, when the appellant was diagnosed as having mild blepharitis, meibomian glands dysfunction, and a compound hypertrophic astigmatism/presbyopia.  

Based on the foregoing evidence, the Board finds that a chronic right eye disability was not present in service or for many years thereafter.  Moreover, the Board finds that the record on appeal contains no probative evidence establishing that any current right eye disability is causally related to the appellant's active service or any incident therein, including his right corneal abrasions.  There is also no evidence of continuous symptomatology since service.  The Board has considered the appellant's assertions regarding the nature and etiology of his current decreased visual acuity and intermittent bleeding.  As the record does not establish that he possesses a recognized degree of medical knowledge, however, he lacks the competency to provide evidence that requires specialized knowledge, skill, experience, training or education, such as a medical diagnosis corresponding to his decreased visual acuity and intermittent right eye bleeding or an opinion as to etiology of those symptoms.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)

In any event, the Board notes that in June 2011, a VA medical examiner reviewed the claims folder and examined the appellant and concluded that his current right eye disability was not causally related to his in-service eye injuries.  He explained that the appellant's corneal abrasions were shown to have resolved.  He further explained that the appellant's subconjunctival hemorrhage, i.e. his reported bleeding, was a very common condition which resolved without treatment.  The appellant's decreased visual acuity was diagnosed as presbyopia.  

The Board finds that the VA medical opinion is persuasive and assigns it great probative weight.  The opinion was rendered by a medical professional who has expertise to opine on the matter at issue in this case.  In addition, the examiner addressed the appellant's contentions, based his opinion on a physical examination of the appellant and review of the claims folder, including the most pertinent evidence therein, and provided a rationale for his opinion.  Finally, the Board notes that there is no medical evidence of record which contradicts this medical opinion or otherwise indicates that any current right eye disability is casually related to the appellant's active service or any incident therein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).

Moreover, with respect to the appellant's current presbyopia, the Board notes that it is not a disability within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  38 C.F.R. §§ 3.303, 4.9 (2010); see also McNeely v. Principi, 3 Vet. App. 357, 363-64 (1992) (noting that presbyopia is a type of refractive error, "a visual condition that becomes apparent especially in middle age and in which loss of elasticity of the lens of the eye causes defective accommodation and inability to focus sharply for near vision.").  

In reaching this decision, the Board has considered that the appellant recalls receiving treatment from Dr. Shaw at Kaiser Permanente for a right eye disability.  To the extent he claims that Dr. Shaw advised him that such right eye disability is related to service, the Board finds that his contentions are not credible.  Available records from Kaiser do not document any such opinion and the appellant failed to provide authorization to obtain additional records from Dr. Shaw.  In any event, it is well established that a claimant's lay statements relating what a medical professional told him, filtered as they are through a layperson's sensibilities, are too attenuated and inherently unreliable to constitute competent evidence to support a claim.  Cf. Warren v. Brown, 6 Vet. App. 4 (1993) (holding that).  

In summary, the Board finds that the most probative evidence shows that the appellant's in-service right eye injuries resolved during service without residual disability.  His right eye was normal at service separation and a chronic right eye disability was not shown for many years thereafter.  Finally, the most probative evidence shows that the appellant's current right eye disability is not causally related to the appellant's active service or any incident therein, including right eye injuries.  For these reasons, the preponderance of the evidence is against the claim of service connection for residuals of a right eye injury.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for residuals of a right eye injury is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


